Unpublished opinions are not binding precedent in this circuit. PER CURIAM: William A. White seeks to appeal the district court’s orders denying relief on his 28 U.S.C. § 2255 (2012) motion and denying reconsideration.* The order is not ap-pealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). When the district court denies relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85, 120 S.Ct. 1595. We have independently reviewed the record and conclude that White has not made the requisite showing. Accordingly, we deny a certificate of appealability, deny White’s motion to correct the. docketing of the appeal, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED   Although the district court should have construed White’s motion as a motion pursuant to Fed. R. Civ. P. 59(e) rather than Fed. R. Civ. P. 60(b), and denied it rather than dismissed it, see MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 276 (4th Cir. 2008), as we conclude that White’s motion was nonetheless without merit, we also conclude that White is not entitled to. a certificate of appeal-ability regarding the denial of his motion for reconsideration.